



EXHIBIT 10.6




FEDERAL HOME LOAN BANK OF SAN FRANCISCO


RESOLUTION


September 28, 2018




RESOLVED, that the Board of Directors of the Federal Home Loan Bank of San
Francisco hereby approves the Board of Directors Compensation and Expense
Reimbursement Policy, with revisions, as set forth in Exhibit J.






I certify that this is a true and correct copy of a resolution adopted by the
Board of Directors of the Federal Home Loan Bank of San Francisco at its meeting
on September 28, 2018.
 
/s/ Suzanne Titus-Johnson
Suzanne Titus-Johnson, Senior Vice President and
General Counsel-Corporate Secretary






--------------------------------------------------------------------------------






EXHIBIT J




FEDERAL HOME LOAN BANK OF SAN FRANCISCO


Board of Directors
Compensation and Expense Reimbursement Policy
2019




The Board of Directors of the Federal Home Loan Bank of San Francisco hereby
establishes the following Compensation and Expense Reimbursement Policy for
2019.


Compensation


To provide the Directors with reasonable compensation for the performance of
their duties as members of the Board of Directors and the amount of time spent
on official Bank business, the Bank will pay service and meeting fees to each
member of the Board of Directors in accordance with the applicable position held
by the Director as set forth below.


Position


Maximum Annual Service Fee


Maximum Annual Meeting Fees


Total Maximum Annual Compensation1
Chair
$90,000
$50,000
$140,000
Vice Chair
$85,000
$50,000
$135,000
Audit and Risk Committee Chairs
$75,000
$50,000
$125,000
All Other Committee Chairs
$70,000
$50,000
$120,000
Other Directors
$65,000
$50,000
$115,000



In determining Total Maximum Annual Compensation, the Board considered
compensation levels and practices at other Federal Home Loan Banks, the
Directors Compensation Analysis-May 2017 report prepared by McLagan, and trends
in the financial services market generally.


Service Fees


Service fees for the above positions compensate Directors for their continuous
service as Bank directors, including for their time attending special Board and
Committee meetings held during the year as needed, preparing for Board and
Committee meetings, reviewing materials sent periodically between meetings,
attending Director training and educational briefings, and all other activities
outside the regularly scheduled two-day Board and Committee meetings, which may
include attending Affordable Housing Advisory Council and Federal Home Loan Bank
System meetings. Directors are expected to attend all Board meetings and
meetings of the Committees on which they serve, and to remain engaged and
actively participate in all meetings.
 

1In addition to the Total Maximum Annual Compensation set forth in this table,
Directors may receive up to an additional $1,500 in the form of expense
reimbursement in accordance with the provisions on spouse/significant other and
guest expenses, as set forth below.




Approved 9/28/2018
 
Page 1




--------------------------------------------------------------------------------





The maximum annual service fee will be pro-rated and paid with the meeting fee,
if applicable, at the conclusion of each two-month service period on the Board
of Directors (i.e., month-end February, April, June, August, October and
December). A Director will not be paid the final two-month service fee for the
year if the Director has not attended (in person or by telephone) at least 75%
of all regular and special meetings of the Board and the Committees on which the
Director served during the year (adjusted as needed for partial year service),
or if the Board, in its discretion, determines at any time that the Director has
consistently demonstrated a lack of engagement and participation in meetings
attended.


If a Director holds more than one position on the Board, during any applicable
payment period, the Director’s service fee for that period will be calculated
based on the position that pays the highest service fee, and will be pro-rated
for the number of days the Director held that position during the applicable
payment period. Any Director who joins or leaves the Board between service fee
payments will receive a pro rata service fee for the number of days the Director
was on the Board during the service period.


Meeting Fees


Each Director will receive a meeting fee of $10,000 for attending any portion of
five of the six regularly scheduled two-day Board and Committee meetings, so
long as the Director’s attendance includes the Board meeting and at least one
Committee on which the Director serves. A Director may receive a meeting fee for
participation in one regularly-scheduled Board and Committee meeting by
telephone.


No meeting fee will be paid for participation in special meetings of the Board
or Committees (in person or by telephone) or for participation in other Bank or
Federal Home Loan Bank System activities.


The President and Chief Executive Officer of the Bank is authorized to interpret
this Policy, as necessary, according to applicable statutory, regulatory and
policy limits.


Expense Reimbursement


The Bank will reimburse Directors for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties, which may include participation in
meetings or activities for which no fee is paid.


For expense reimbursement purposes, Directors’ “official duties” include:


1)
Meetings of the Board and Board Committees

2)
Meetings requested by the Federal Housing Finance Agency and Federal Home Loan
Bank System Committees

3)
Meetings of the Council of Federal Home Loan Banks and its Committees

4)
Meetings of the Bank's Affordable Housing Advisory Council

5)
Events attended on behalf of the Bank when requested by the President in
consultation with the Chair

6)
Other events attended on behalf of the Bank with the prior approval of the Chair

7)
Director education events attended with the prior approval of the Chair

8)
National Association of Corporate Directors Annual Meeting





Approved 9/28/2018
 
Page 2




--------------------------------------------------------------------------------





Each Director is responsible for making his or her own travel arrangements to
attend meetings and other events for which expenses may be reimbursed.


Expenses reimbursable for Directors are the same as the expenses reimbursable
for senior officers under the Bank’s Reimbursement and Travel Expense Policy,
except that Directors may not be reimbursed for gift or entertainment expenses.


To be reimbursed for allowable expenses, a Director must submit the related
receipts to the Bank, itemizing the expenses, within 30 days of completion of
any covered trip or activity, and must include the following information:


1)
Meeting(s) or event(s) attended, with dates and locations

2)
Itemization of reimbursable expenses, with supporting receipts for any expense
exceeding $50.00

3)
Ticket receipt or e-ticket confirmation for airline travel



Spouse/Significant Other and Guest Expenses


In addition to the Total Maximum Annual Compensation set forth above, the Bank
will pay (or reimburse) each Director up to an annual amount of $1,500 for (i)
travel and group meal/function related expenses of spouses/significant others or
a guest (collectively “approved guests”) accompanying Directors to the annual
off-site Strategic Board Meeting; and/or, (ii) occasional attendance by approved
guests at Board group dinners during regular Board meetings in San Francisco.
The opportunity for approved guests to accompany Directors to the meeting and
attend group dinners/meals/functions contributes to and enhances collegiality
among the Board members and management, and their attendance is considered
important and reasonable.


The cost of approved guests’ travel and meals paid (or reimbursed) by the Bank
may be considered by the IRS to be taxable income and will appear on Directors’
Form 1099.


Records


The Bank will maintain records of (i) Directors’ attendance at meetings of the
Board and Board committees; (ii) total compensation paid; and (iii) expenses
reimbursed. The Bank will report this information to the Federal Housing Finance
Agency as required.








Approved 9/28/2018
 
Page 3


